EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 8, 10-15 and 17-20 directed to Species and Sub-Species non-elected and withdrawn. 
Accordingly, claims 8, 10-15 and 17-20 have been cancelled.

The Claims are amended as follows:
8. (Cancelled)
10. (Cancelled)
11. (Cancelled)
12. (Cancelled)
13. (Cancelled)
14. (Cancelled)
15. (Cancelled)
17. (Cancelled)
18. (Cancelled)
19. (Cancelled)
20. (Cancelled)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 16 and dependent claims 2-6 and 21-22 are considered allowable. 
Independent claim 1 is allowable because the prior art does not disclose the structure regarding the claimed combination of a footwear article, comprising: an upper; and a wear guard, the wear guard including bellows positioned at a metatarsal phalangeal joint region of the footwear article, a first edge of the wear guard faces a toe cap of the footwear article, a second edge of the wear guard is opposite the first edge, and wherein the second edge is coupled to a panel, a material of the panel being different than the material of the wear guard, and the panel extends upward from the second edge of the wear guard, the second edge is positioned at a vamp of the footwear article, proximal the metatarsal phalangeal joint region.
Independent claim 16 is allowable because the prior art does not disclose the structure regarding the claimed combination of a footwear article, comprising: an upper; andPage 6 of 17Application No. 16/798,234 Application Filing Date: February 21, 2020Docket No. KEE18310a wear guard comprising bellows, the bellows are positioned adjacent to a tongue of the footwear article, the wear guard comprising a medial portion, a first wing, and a second wing, the medial portion terminates at an edge of the tongue at a first substantially lateral position, wherein the first wing and the second wing extend from either side of the medial portion, and  the first wing and the second wing bend back away from a toe of the footwear article to a second substantially lateral position that is farther back along a horizontal axis of the footwear article than the first substantially lateral position at which the medial portion terminates.
The prior art does not disclose or teach these structures. The closest prior art appears to be 2017/0215520 by Spiller and does not disclose or teach these elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732